458 F.2d 38
UNITED STATES of America ex rel. John H. HARDY, E-2914, Appellant,v.Joseph R. BRIERLEY, Superintendent, Western CorrectionalInstitution, Pittsburgh, Pennsylvania.
No. 71-1539.
United States Court of Appeals,Third Circuit.
Argued April 14, 1972.Decided May 1, 1972.

Fairfax Leary, Jr., Public Interest Group, Washington, D. C., for appellant.
James D. Crawford, Deputy Dist. Atty., Philadelphia, Pa., for appellee.
Before McLAUGHLIN, VAN DUSEN and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
We have carefully considered the contentions raised in this appeal from a denial of a writ of habeas corpus.  We find them to be without merit and will affirm the order of the district court for the reasons set forth in the opinion of Judge Alfred L. Luongo, 326 F.Supp. 364 (E.D.Pa.1971).


2
The order of the district court will be affirmed.

VAN DUSEN, Circuit Judge (concurring):

3
In this "admittedly close"1 case on the issue of probable cause to arrest, I concur in the majority opinion relying on Judge Luongo's opinion.  I compliment court-appointed counsel on his fine briefing and argument of this issue and the other issues presented by the case.



1
 See page 368 of 326 F.Supp., where Judge Luongo also stated: "In my view the matter of probable cause is not free from doubt. . . ."